Any creditor, attaching his debtor's interest in real estate, may demand of the person entitled to the redemption or purchase-money an account under oath of the amount due him. Gen. St., c. 205, s. 9. The object of the statute is to enable the creditor to tender the exact sum for which the estate is held under the mortgage. Gilmore v. Gale, 33 N.H. 410, 419; Putnam v. *Page 161 
Osgood, 51 N.H. 192, 207. The account rendered contained a copy of the note and of all the indorsements thereon, with the dates of payment, and stated that the interest paid and indorsed was computed at a certain rate per cent. This was a compliance with the requirement of the statute. The question to be answered by the account was, not what the plaintiff claimed to be due, but what was due. The account correctly stated all the facts bearing on that question. At what rate the interest should be computed, was a question of law which the plaintiff was not bound to answer.
Exception overruled.
DOE, C. J., and ALLEN, J., did not sit: the others concurred.